IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
]AMES HUMBLE, ]R.
ADC #117144 PLAINTIFF
V. No. 1:18-cV-78-DPM

STEPHEN WILLIAMS, Warden,

NCU; KEITH DAY, Major, NCU;

B. COWGILL, Classification, NCU;

and L. COOPER, Field Captain, NCU DEFENDANTS

ORDER

Unopposed recommendation, NQ 5, adopted. FED. R. CIV. P. 72(b)
(1983 addition to advisory committee notes). Humble's amended
complaint Will be dismissed Without prejudice for failure to state a
claim. This dismissal counts as a ”stril<e" for purposes of 28 U.S.C.
§ 1915(g). An in forma pauperis appeal from this Order and
accompanying ]udgment Would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

So Ordered.

/"w»’~/f

D.P. l\/Iarshall ]r.
United States District ]udge

 

 

